Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
6, 2021.




                                        In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00792-CV

                               IN RE H.N.K., Relator

                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               311th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2013-53573

                  MEMORANDUM                       OPINION
      This petition for mandamus concerns the validity of two mediated settlement
agreements (the 2018 MSA and the 2019 MSA) in a child custody modification
proceeding. The parties in this case are relator H.N.K. (Mother), real party in interest
O.R.R. (Father), and real parties in interest M.A. and W.A. (Grandparents). Mother
and Grandparents are the only parties to the 2018 MSA. Mother and Father are the
only parties to the 2019 MSA. The Honorable Germaine J. Tanner, presiding judge
of the 311th District Court, signed a temporary order implicitly concluding both
MSAs are unenforceable. Mother sought mandamus relief, asking that we vacate the
order “to the extent it invalidated” the 2018 MSA, hold that the trial court was
obligated to uphold the 2018 MSA, and remand to the trial court for further
consideration.

      To obtain mandamus relief, a relator generally must show both that the trial
court clearly abused its discretion and that the relator has no adequate remedy by
appeal. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.
proceeding). A trial court clearly abuses its discretion if it reaches a decision so
arbitrary and unreasonable as to amount to a clear and prejudicial error of law or if
it clearly fails to analyze the law correctly or apply the law correctly to the facts. In
re Cerberus Capital Mgmt. L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig.
proceeding) (per curiam). The appellate court reviews the trial court's application of
the law de novo. See Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992).

      A trial court’s temporary orders in a custody case are not subject to
interlocutory appeal. Tex. Fam. Code Ann. 105.001(e). Mandamus review of such
temporary orders is permitted because an appeal from a final judgment is not an
adequate appellate remedy. See In re Derzapf, 219 S.W.3d 327, 334–35 (Tex. 2007)
(orig. proceeding) (per curiam); In re McPeak, 525 S.W.3d 310, 313 (Tex. App.—
Houston [14th Dist.] 2017, orig. proceeding).

      After reviewing the briefing and the mandamus record, we conclude Mother
has not shown that the trial court abused its discretion with respect to the temporary
order. We deny Mother’s petition for writ of mandamus.

                                    PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.



                                           2